DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending as filed on 5/20/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains a mole ratio which is confusing as written and not possible to interpret. For examination purposes, it is assumed that “1:1:0.5” is a typographical error, and should be “1:0.5” (as it is written in the specification as filed). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires a second repeating unit to have a structure according to chemical formula 2, and requires that Y2 within chemical formula 2 contain at least one trifluoromethyl group. Claim 3 depends from claim 1, and further limits the structure of the second repeating unit of chemical formula 2 to a structure represented by formula 2-1. While CF3 is listed as an option for R5, there is no requirement in claim 3 that chemical formula 2-1 contain a trifluoromethyl group, as is required in claim 1. Therefore, claim 3 fails to properly further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clagett et al (EP 0315025; copy provided by Applicant) in view of Eichstadt et al (Synthesis and Characterization of Amorphous Partially Aliphatic Polyimide Copolymers Based on Bisphenol-A Dianhydride, Macromolecules 2002, 35, 7561-7568) and Matsuura (Polyimide Derived from 2,2'-Bis(trifluoromethyl)-4,4’-diaminobiphenyl. 1. Synthesis and Characterization of Polyimides Prepared with 2,2-Bis(3,4-dicarboxyphenyl)hexafluoropropane Dianhydride or Pyromellitic Dianhydride, Macromolecules 1991, 24, 5001-5005).
As to claims 1-3, Clagett discloses that blends of polyamides and polyimides exhibit desirable properties, and teaches that an amide imide copolymer has now been prepared which has excellent and improved physical and mechanical properties (p 2, lines 30-38). Clagett discloses (p 3, top) a copolymer which (like the presently recited copolymer having imide repeating units of chemical formula 1 and amide repeating units of chemical formula 2) has imide repeating units “B” and amide repeating units “A”:

    PNG
    media_image1.png
    177
    684
    media_image1.png
    Greyscale

[In Clagett’s formula above, the amide “A” units correspond to presently recited amide units according to instant formula 2, while the imide “B” units correspond to presently recited imide units according to instant formula 1.] 
With regard to instant R1
Clagett teaches that preferably, “W” is of formula 
    PNG
    media_image2.png
    43
    195
    media_image2.png
    Greyscale
(p 5), and most preferably “Z” is 
    PNG
    media_image3.png
    95
    251
    media_image3.png
    Greyscale
(p 6). Clagett utilizes this preferred dianhydride (i.e., 4,4’-isopropylidene-bis(4-phenyleneoxyphthalic anhydride; BPADA) as the dianhydride reactant in the majority of the examples (see Example 1, p 9, line 4, as well as examples 2 and 5-12). The dianhydride moiety in Clagett’s imide “B” unit derived from BPADA has a structure as recited in instant formula 1 (wherein R1 is a divalent aromatic group containing two –O- linking groups) and as recited in instant formula 1-1 (wherein R3 is –C(CH3)2-), and wherein n1 and m1 are 0. 
With regard to instant Y1 and E1:
Clagett names several examples of organic diamines suitable for making the polyimide units (i.e., for providing “R” in the disclosed formula), including diamines which have C3-C10 aliphatic organic groups, such as 1,4-cyclohexanediamine, octamethylenediamine, hexamethylenediamine, nonamethylenediamine and decamethylenediamine (list bridging pp 7-8). The structure-property relationship for aliphatic diamines was known in the art. For example, Eichstadt teaches that incorporation of aliphatic monomers to form partially aliphatic polyimides has been used to counteract some of the shortcomings of wholly aromatic polyimides (e.g., deficiencies in processability, solubility, transparency, dielectric constant) (see p 7561, first paragraph). Eichstadt teaches that linear aliphatic diamines are flexible, and that the number of methylene units can determine the magnitude of the glass transition 
Therefore, when preparing an amide imide copolymer as disclosed by Clagett, the person having ordinary skill in the art would have been motivated to select any suitable diamine structure for making polyimide units from the list disclosed by Clagett, including an aliphatic diamine, and particularly including hexamethylenediamine, in order to tailor the properties of the resulting polyimide for the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Clagett’s polyimide units by reacting Clagett’s preferred dianhydride (BPADA) with any of the suitable diamines named by Clagett, including 1,4-cyclohexanediamine, octamethylenediamine, hexamethylenediamine, nonamethylenediamine or decamethylenediamine, based on the desired structure-property relationship associated with the aliphatic group of the diamine (i.e., according to the requirements of the intended application).
A diamine moiety in Clagett’s imide “B” unit derived from any of the above-named aliphatic diamines has a structure as recited in instant formula 1 (wherein Y1 is C3 to C10 aliphatic and E1 is –NH-). For example, selection of hexamethylenediamine from Clagett’s list as the imide unit diamine results in a Y1-E1 (diamine) moiety according to instant formula 1, as well as according to instant formula 1-1 wherein p1 is 6.
With regard to instant Y3:
Clagett teaches three preferred diesters suitable as sources for “E” in the amide “A” units (p 4, line 57 to p 5, line 4), including diesters of terephthalic acid (p 5 line 4). It would have been obvious to the person having ordinary skill in the art, therefore, to 3 is a para-substituted C6 aromatic organic group, as well as recited in instant chemical formula 2-1 in claim 3 (first drawn structure in penultimate line of claim).
With regard to instant Y2, E2, E3 and E4:
The “G” group in Clagett’s disclosed polymer formula is derived from a diamine, and therefore the amide units in Clagett’s disclosed polymer (as shown at the top of p 3) have a structure according to instant chemical formulas 2 and 2-1, wherein E2, E3 and E4 are –NH-. Clagett’s “G” group corresponds to the presently recited “Y2” group. Clagett teaches several suitable structures for “G” in the amide “A” units, including divalent aryl, arylalkyl or alkylaryl groups of from 2-30 carbon atoms, optionally substituted with at least one fluorine (p 3, lines 15-18). However, Clagett fails to specifically name a “G” group having at least one trifluoromethyl (-CF3) group. 
Matsuura teaches that introduction of flouroalkyl groups in polyimide films separates chromophoric groups and reduces electronic interaction between color-causing centers to lower the color intensity of the resulting polymer (p 5001, left). Matsuura teaches that 2,2’-bis(trifluoromethyl)-4,4’-diaminobiphenyl (TFDB) is effective for the synthesis of low thermal expansion and optically transparent polyimides (p 5001, right). 

    PNG
    media_image4.png
    215
    282
    media_image4.png
    Greyscale

 and finds that substitution of side methyl groups for side trifluoromethyl groups increases optical transparency (p 5004, lower left). Matsuura further teaches a waterproofing effect of fluorine atoms, resulting in decreased water absorption (p 5003, left), and finds that trifluoromethyl groups hinder interaction between neighboring molecules, resulting in increased solubility (p 5003, lower right). 
Clagett teaches that the products can be molded in any desired shape and are useful as structural and engineering materials to replace traditional materials in applications (p 8, lines 44-45) and discloses shaped articles that are tough, thermally stable, often transparent, and resistant to hydrolysis (p 4, lines 41-45). The person having ordinary skill in the art would have recognized that the advantages associated with side trifluoromethyl groups, including decreased coloration, increased optical transparency, decreased water absorption and increased solubility, would have been desired in the production of an amide-imide copolymer intended as a transparent and/or hydrolysis resistant structural engineering material, such as disclosed by Clagett. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an amide-imide copolymer having polyimide units derived from BPADA and aliphatic diamine, and having polyamide units derived from terephthalic acid 
A “G” unit in Clagett’s amide “A” repeating unit derived from TFDB has a structure as recited in instant formula 2 wherein “Y2” is a C6 to C30 divalent aromatic group containing at least one trifluoromethyl group, as well as recited in instant formula 2-1 in claim 3, wherein R4 is a single bond, R5 is CF3, and n2 and m2 are each 1.
As to claim 4, modified Clagett suggests a copolymer according to claim 1, as set forth above. Clagett further teaches that preferred copolymers comprise from 20-80 wt percent A (amide) units and 80-20 wt percent B (imide) units (p 3, lines 30-31). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer according to modified Clagett having any weight ratio of amide:imide (A:B) units within Clagett’s disclosed range, including a weight ratio which corresponds to a first repeating unit:second repeating unit (i.e., imide:amide) molar ratio within the presently claimed range of 1:0.5 to 1:2. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 5 and 6, as discussed above, Clagett discloses an amide imide copolymer according to instant claim 1 and according to Clagett’s formula: 

    PNG
    media_image1.png
    177
    684
    media_image1.png
    Greyscale
, wherein G is derived from TFDB, E is derived from terephthalic acid diester, W is derived from BPADA and R is derived from a C3-C10 aliphatic diamine. (“Z” is as defined for G or R, p 3, line 28). Clagett teaches that carrying out the process in one stage with all components mixed produces a random copolymer in which x, y, and z have no consistently recurring values. See p 8, lines 32-34. See also example 11, p 10, and claim 4 on p 11. It would have been obvious to the person having ordinary skill in the art to have prepared an amide imide copolymer according to modified Clagett according to any of the one or two stage methods described by Clagett on p 8, depending on the final copolymer structure desired (p 8, lines 32-33), including a one step, random copolymerization method. Random copolymerization of TFDB, terephthalic acid diester, BPADA and aliphatic diamine would result in at least some reaction of each diamine with terephthalic acid and each diamine with BPADA. In other words, the random copolymer would include repeat units derived from aliphatic diamine reacted with BPADA (according to instant formulas 1 and 1-1), from aliphatic diamine reacted with terephthalic acid (not recited, but not excluded from the instant claims), from TFDB reacted with terephthalic acid (according to instant formulas 2 and 2-1) and from TFDB reacted with BPADA (according to instant formulas 3 and 3-1). 
Alternatively, Clagett teaches reaction of essentially stoichiometric amounts of diester and diamine in a first stage, followed by further polymerization in a second stage 
    PNG
    media_image1.png
    177
    684
    media_image1.png
    Greyscale
wherein reaction of the terminal TFDB amine moieties from the first stage with the BPADA added in the second stage results in TFDB-BPADA repeating units (i.e., units wherein Z in the formula above is derived from TFDB), which have a structure according to instant formulas 3 and 3-1. 
As to claim 7, modified Clagett suggests a random copolymer derived BPADA, aliphatic diamine, terephthalic diester and TFDB, as set forth in the rejection of claims 5 and 6 above. Clagett teaches that the combined concentrations of diesters and dianhydrides must be essentially equal to the combined concetrations of diamines used (p 8, lines 41-43), and teaches copolymers comprising 20-80 wt percent amide units and 80-20 wt percent imide units (p 3, lines 30-31). However, Clagett fails to specifically teach the recited molar ratios for each type of repeating unit. 
Eichstadt teaches that, for partially aliphatic copolyimides prepared from BPADA and various diamines, the combination of rigid aromatic groups with flexible aliphatic diamines in various proportions produced a systematic variation in both the thermal and mechanical properties of the polyimides (see p 7561, lower right). Eichstadt teaches that as aliphatic content increases, thermal stability decreases because of the susceptibility of methylene units to oxidative degradation and glass transition temperature decreases, which facilitates melt processing (p 7563, left). As aromatic content decreases, the materials become more transparent due to the reduction in charge transfer complexes (p 7566, lower right). See also conclusion on p 7567, right column.  As evidenced by Eichstadt’s disclosure, the person having ordinary skill in the art would have recognized that, when preparing a copolymer from a combination of monomers, the properties of the resulting copolymer can be predictably varied by varying the amounts of each different type of monomer. 
Therefore, when preparing a random copolymer by mixing BPADA and terephthalic diester with a stoichiometric amount of aliphatic diamine and TFDB, as suggested by modified Clagett, the person having ordinary skill in the art would have been motivated to select appropriate proportions of each monomer, depending on the desirability of the property associated with each monomer structure for the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the copolymer of modified Clagett by utilizing appropriate proportions of each of BPADA, terephthalic diester, TFDB and aliphatic diamine in order to achieve the thermal, mechanical and processing requirements of the intended 
As to claim 8, modified Clagett suggests a copolymer according to claim 1, as set forth above. Clagett further teaches that x, y and z in the copolymer formula are each integers from 1 to 100,000 (p 3, lines 28-29). Selection of “1” for each variable x, y and z corresponds to a molecular weight below the claimed range, while selection of 100,000 for each variable corresponds to a molecular weight above the claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate value for each of the variables x, y and z in the copolymer of modified Clagett in order to achieve the desired polymer molecular weight, including values of x, y and z which correspond to a molecular weight within the presently claimed range.
 As to claim 9, modified Clagett suggests a copolymer according to claim 1, as set forth above. Clagett teaches that the products can be molded in any desired shape, (p 8, lines 44-47). Eichstadt discloses preparation of films for property characterization (p 7562, lower right), as does Matsuura (see p 5001, second paragraph; p 5002, lower left; p 5003, right column; p 5004, right column). As evidenced by Eichstadt and Matsuura, polyimide polymers are conventionally characterized and utilized in film form. It would have been obvious to the person having ordinary skill in the art, therefore, to have molded the suggested copolymer into any desired shape, as disclosed by Clagett, including a conventional film form, in order to characterize the properties of the polymer 
As to claims 10 and 11, modified Clagett suggests a film according to claim 9, as set forth above. Clagett fails to specifically teach the presently recited water absorbency and glass transition properties, as presently recited. 
However, as previously discussed, Eichstadt teaches that increasing aliphatic content decreases Tg and thermal stability, and that lower Tg facilitates melt processing (p 7563, left column). Therefore, when preparing a copolymer from a combination of aromatic and aliphatic monomers, the person having ordinary skill in the art would have been motivated to select an appropriate glass transition temperature for achieving the desired balance between melt processability and thermal stability, and would have understood how to do so (increase or decrease the aliphatic content to decrease or increase Tg). 
Additionally, Matsuura teaches that fluorine atoms have a waterproofing effect, which is responsible for decreasing water absorption and stabilizing dielectric constant (p 5003, lower left). Matsuura further teaches that low water absorption polyimides are needed to prevent metal corrosion (p 5001, left column). Therefore, when preparing a copolymer from a combination of monomers both with and without fluorine atoms, the person having ordinary skill in the art would have been motivated to select any appropriate proportion of fluorine-containing monomer depending on the importance of low water absorption (relative to the importance of properties associated with the non-fluorinated comonomers). 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer from BPADA, terephthalic diester, aliphatic diamine and TFDB (fluorinated diamine) having any appropriate Tg and any appropriate water absorption, including a Tg and water absorbency within the presently claimed ranges, based on the thermal stability, processability, and water absorbency requirements of the intended application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHEL KAHN/Primary Examiner, Art Unit 1766